INVESTMENT LAW GROUP OF DAVIS GILLETT MOTTERN & SIMS, LLC 1230 Peachtree Street NE Suite 2445 Atlanta, Georgia 30309 Telephone: (404) 607-6933Facsimile: (678) 840-2126 November 1, 2013 Larry Spirgel, Assistant Director U.S. Securities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington, DC 20549 Re: Next Generation Energy Corporation Comments to Form 10-K for Fiscal Year Ended December 31, 2012 Filed April 22, 2013 File No. 002-74785-B Dear Mr. Spirgel: I am writing on behalf of Next Generation Energy Corporation in response to your comment letter dated October 2, 2013.Below is the Company’s response to the comment: Financial Statements for the Year Ended December 31, 2012 Consolidated Statements of Cash Flows, page F-7 Note 5, Common Stock, pages F-14 and F-15 Note 13, Related Party Transactions, pages F-18 and F-19 1. Please tell us and disclose the nature of the $1,225,000 in accounts payable and accrued expenses that were settled on December 3, 2012 by the issuance of 70,000,000 shares of common stock to your CEO Darryl Reed. Also, please explain the whether these expenses represent amounts paid directly by Mr. Reed on behalf of the Company or were for services that he provided to the Company. The 70,000,000 shares were valued at $0.0175 per share, or $1,225,000.The amount was allocated between accrued salary, expenses and bonus as follows: Accrued salary $ Expenses $ Bonus $ Total $ INVESTMENT LAW GROUP OF DAVIS GILLETT MOTTERN & SIMS, LLC Letter to Larry Spirgel November 1, 2013 Page2 of 4 With regard to the accrued salary, the Company accrues a salary of $150,000 per year to Mr. Reed, and he had not been paid any salary for over 4 years at the time of the stock issuance.Attached hereto as Exhibit A is a list of the expenses that were satisfied with the stock grant. Most of the expenses were for miscellaneous expenses paid by Mr. Reed on behalf of the Company.In three situations, the item represents amounts that Mr. Reed deposited into the Company’s bank account to enable it to pay specific expenses that were due at the time:$6,800 on 1/31/11; $2,000 on 5/31/12; and $1,000 on 7/24/12.None of the amounts recorded as expenses were for services rendered by Mr. Reed.The Company allocated to bonus whatever was not allocated to accrued salary or expenses. Please feel free to contact me if you have any questions. Very truly yours, /s/ Robert J. Mottern Robert J. Mottern Cc:Darryl Reed INVESTMENT LAW GROUP OF DAVIS GILLETT MOTTERN & SIMS, LLC Letter to Larry Spirgel November 1, 2013 Page3 of 4 I, Darryl Reed, hereby certify that I have read the foregoing letter dated November 1, 2013, by Robert J. Mottern, counsel for the Next Generation Energy Corp. and I acknowledge that the Company is responsible for the adequacy and accuracy of the statements in the letter, that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Next Generation Energy Corp. /s/ Darryl Reed Darryl Reed, Chief Executive Officer INVESTMENT LAW GROUP OF DAVIS GILLETT MOTTERN & SIMS, LLC Letter to Larry Spirgel November 1, 2013 Page4 of 4 EXHIBIT A Accrued Expenses Owed Darryl Reed Type Date Num Memo Amount Bill 07/16/2010 CUSIP Globa 5207 Cusip issuance paid by Darryl Reed General Journal 01/31/2011 Jan JE#2 Darryl Reed Loan General Journal 05/31/2011 May JE#2 OTR paid by Darryl Reed Bill 07/01/2011 Flight 5207 Airfare to Kentucky Bill 07/01/2011 Nevada-5207 Nevada filing fees paid by Darryl Reed Bill 08/11/2011 Marketing Marketing expenses paid by Darryl Reed General Journal 09/30/2011 Sep JE#26 Jan-Sep bills paid by Darryl taken off of Dynatechs Books Bill 10/04/2011 Postage-Cash Postage paid by Darryl Reed Bill 10/10/2011 Fed Ex-5207 Fedex paid by Darryl Reed Bill 10/12/2011 AMBD Fuel-5207 Local travel expenses paid by Darryl Reed Bill 10/13/2011 Fedex-5207 Fedex paid by Darryl Reed Bill 10/14/2011 Fed Ex-5207 Fedex paid by Darryl Reed Bill 10/29/2011 Alpha Trade-5207 Stock service paid by Darryl Reed Bill 10/29/2011 Alpha Trade-5207 Stock service paid by Darryl Reed Bill 12/11/2011 Fedex-0956 Fedex paid by Darryl Reed General Journal 12/31/2011 Dec JE#10 Paid Tristate with Darryls 0956 Bill 01/10/2012 Staples AMEX Office Supplies paid by Darryl Reed Bill 01/25/2012 Go Daddy AMEX Web hosting paid by Darryl Reed General Journal 02/06/2012 Feb JE#2 Edgarizing service paid by Darryl Reed Bill Pmt -Check 02/24/2012 Online -162.33 Bill Pmt -Check 03/22/2012 Wire -365.63 Bill 03/25/2012 Expedia AMEX Trip to NY paid by Darryl Reed General Journal 03/25/2012 Mar JE#6 OTR paid by Darryl Reed General Journal 04/16/2012 Dec JE#9a Paid TSF Press with D Reeds amex General Journal 04/30/2012 April JE#1 Suntrust credit card payment -200.00 General Journal 05/31/2012 May JE#1 Pay suntrust credit card -158.00 General Journal 05/31/2012 May JE#3 Advance from Darryl Reed to pay bills General Journal 06/18/2012 June JE#1 Paid OTR with D reeds credit card General Journal 06/18/2012 June JE#3 Paid Tristate with d reeds amex General Journal 07/23/2012 July JE#1 Paid Suntrust for Darryl -64.00 General Journal 07/24/2012 July JE#2 Advance from Darryl Reed to pay bills
